UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7801



ROBERT ALLEN SARTORI,

                                               Plaintiff - Appellant,

             and


STANDLY HEARD; ADULA WALI, a/k/a Linwood Earl
Duffie; REGINALD OUTLAW; MELVIN HARRIS; LARRY
GARY, JR.; GREGORY GANT; NATHAM WEAVER,

                                                           Plaintiffs,

             versus


ROY COOPER; ALL DISTRICT ATTORNEYS IN NORTH
CAROLINA,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-875-5-F)


Submitted:    April 28, 2004                   Decided:   May 18, 2004


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Allen Sartori, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Robert Allen Sartori filed a civil action captioned under

42 U.S.C. §§ 1981, 1983 (2000).       The district court concluded

Sartori’s claims sounded in habeas, dismissed Sartori’s claims

under 42 U.S.C. §§ 1981, 1983 (2000), and instructed him to

particularize his complaint to comply with the requirements of 28

U.S.C. § 2254 (2000). Sartori’s amended complaint failed to comply

with the district court’s instruction, and the district court

denied relief.    Sartori moved for reconsideration. The district

court noted that Sartori “shows the court that his previous motion

to amend actually sought to amend the relief requested” and that

Sartori “argues that his claim should now be construed as a

discrimination suit under §§ 1981 and 1983, and not as a petition

for habeas corpus.” The district court nonetheless denied the

motion   for   reconsideration,   holding   that   “[r]egardless,   the

plaintiff’s claim will still be dismissed.”        Sartori appeals from

the district court’s order and order on reconsideration denying

relief on his amended complaint.    We have reviewed the record and

find no reversible error. See Sartori v. Cooper, No. CA-02-875-5-F

(E.D.N.C. filed Sept. 26, 2003; entered Sept. 29, 2003 & filed Oct.

23, 2003; entered Oct. 27, 2003).      Accordingly, we affirm.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              AFFIRMED